Name: Commission Regulation (EC) No 1285/2001 of 28 June 2001 rejecting a list of applications for the registration of designations communicated under Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  Europe;  health;  beverages and sugar;  consumption
 Date Published: nan

 Avis juridique important|32001R1285Commission Regulation (EC) No 1285/2001 of 28 June 2001 rejecting a list of applications for the registration of designations communicated under Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 176 , 29/06/2001 P. 0027 - 0029Commission Regulation (EC) No 1285/2001of 28 June 2001rejecting a list of applications for the registration of designations communicated under Article 17 of Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2796/2000(2), and in particular Article 17 thereof,Whereas:(1) A decision on 314 German applications, communicated under Article 17(2) of Regulation (EEC) No 2081/92 for the registration of "mineral waters" as protected designations of origin, is pending.(2) In the case of at least 125 of these 314 applications, the proposed names are not geographical and they are consequently not "designations of origin", as specified in Article 2(a) of that Regulation.(3) Article 2(3) of Regulation (EEC) No 2081/92 allows under certain circumstances to consider traditional geographical or non-geographical names as designations of origin. This Article, which is an exception to the general rule, may not be applied to any of these 125 applications, as they do not clearly justify that the proposed designations have been traditionally attributed to a particular geographical area. Accordingly these 125 applications may not be registered.(4) In the case of 15 of the 314 German applications communicated under Article 17(2) of Regulation (EEC) No 2081/92 for registrations of "mineral waters", the proposed names are geographical but include "numbers", the latter helping to distinguish between "mineral waters" having the same designations. Designations of origin including "numbers" shall not be accepted, being the objective of the Regulation the protection of only geographical names. Accordingly these 15 applications may not be registered.(5) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Geographical Indications and Designations of Origin,HAS ADOPTED THIS REGULATION:Article 1The applications for registrations under Article 17 of Regulation (EEC) No 2081/92 of the designations listed in the Annex to this Regulation are rejected.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 25.ANNEXNatural mineral waters and spring watersGERMANYAdldorfer Dreibogen-Quelle (M2)AdelheidquelleAegidiusbrunnenAlbertusquelleAlosaAlstertaler MineralbrunnenAlt-BÃ ¼rger-BrunnAndreas QuelleAntonius-QuelleApollinarisApollo-QuelleAquellaAriston MineralwasserAssindia-QuelleAstra-QuelleAugusta Victoria QuelleAugustinus-QuelleBad Driburger Mineralquelle IBadestÃ ¤dter MineralquelleBasinus QuelleBrunnen III (HunsrÃ ¼ck-Quelle)Burg-QuelleCentgraf Stilles MineralwasserCentgraf-BrunnenDauner Heilquelle, Heilwasser aus der Dauner Quelle IVDauner Quelle IDauner Quelle IIDauner Quelle IIIDillenius-QuelleDrachenquelleDreikÃ ¶nigsquelleElisabethenquelleElisabethen-QuelleEltina-QuelleErwinaris MineralbrunnenFilippo MineralsprudelFlorian-QuelleFÃ ¶rstina Sprudel UrquelleFortisFortuna-QuelleFÃ ¼rstenbrunnFÃ ¼rstenquelleGoldrausch-BrunnenGraf Metternich QuelleGraf Metternich Varus-QuelleGraf Simeon QuelleGranus-QuelleHaranni StilleHaranni-QuelleHassia LeichtHassia-SprudelHeerbach-MineralbrunnenHelenen-QuelleHellaHellweg Quelle MineralbrunnenHenri-Klinkert-BrunnenHerminenquelleHerzog-Wigbert-QuelleHetalli QuelleHubertussprudelIrisquelleJakobbrunnenJakobusJohannis QuellJohannisquelleJohanniter QuelleJosefsquelleKaiser-QuelleKastell-MineralwasserKellerwald-Quelle 1Kimi QuelleKlosterquelleKÃ ¶nig Otto-SprudelKÃ ¶nig-Ludwig-I-QuelleKÃ ¶nigsquellKronen Quelle (Moers)Kronen-Quelle (Heilbronn)Kronia-QuelleKronsteiner FelsenquelleKrÃ ¶nungs-QuelleLahnsteiner ILahnsteiner IILeopoldsquelleLinden-BrunnenLÃ ¶wensprudelLuisen-BrunnenMagnus-QuelleMarienquelleMarkusbrunnenMartinybrunnen 3Mephisto-QuelleMÃ ¶nchsbrunnenMÃ ¼hringer Schlossquelle IIINeue Otto-QuelleNordquellOriginal Schloss-QuellePark-BrunnenPrinzenquellePrivate Quelle GrÃ ¼neberg IPurBornRaffelberger MineralbrunnenReginaris-MineralwasserReinoldus-BrunnenReinsteiner QuelleResidenz-QuelleRetzmannbrunnenRomanis-QuelleRomina-QuelleSankt MartinSaturn-QuelleSchloss-Quelle ISelters Mineralquelle I-VII Selters a. d. LahnSeltina-MineralbrunnenSelzerbrunnenShopSilvana QuelleSinnberger QuelleSt. AngariSt. BurghardSt. Conrad-BrunnenSt. Eligius-QuelleSt. LiboriStadionStauferquelleSteinbergquelleUrbanus MineralwasserVictoria IVictoria IIVitrex-MineralwasserVulkan-QuelleWalitaWeisenbergerquelleWenden QuelleWernarzer HeilquelleWerretalerWildsberg-QuelleWilhelmsthaler MineralbrunnenWÃ ¼teria Heiligenquelle Gemmingen (Brunnen 3)WÃ ¼teria Schlossbrunnen Gemmingen (Brunnen 1)Xaveri-Brunnen Adldorf (M1)